
	
		II
		110th CONGRESS
		2d Session
		S. 3041
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Feingold (for
			 himself and Mr. Hagel) introduced the
			 following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To establish the Foreign Intelligence and Information
		  Commission to assess needs and provide recommendations to improve foreign
		  intelligence and information collection, analysis, and reporting, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign Intelligence and
			 Information Commission Act.
		2.DefinitionsIn this Act:
			(1)2005 National
			 Intelligence StrategyThe term 2005 National Intelligence
			 Strategy means the National Intelligence Strategy of the United States
			 of America released by the Director of National Intelligence on October 26,
			 2005.
			(2)2006 Annual
			 Report of the United States Intelligence Community and 2006 Annual
			 ReportThe terms 2006 Annual Report of the United States
			 Intelligence Community and 2006 Annual Report mean the
			 2006 Annual Report of the United States Intelligence Community released by the
			 Director of National Intelligence in February 2007.
			(3)CommissionThe
			 term Commission means the Foreign Intelligence and Information
			 Commission established in section 4(a).
			(4)Congressional
			 intelligence committeesThe term congressional
			 intelligence committees means—
				(A)the Select
			 Committee on Intelligence of the Senate; and
				(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives.
				(5)Foreign
			 intelligence, intelligence, intelligence communityThe terms
			 foreign intelligence, intelligence, and
			 intelligence community have the meaning given those terms in
			 section 3 of the National Security Act of 1947 (50 U.S.C. 401a).
			(6)InformationThe
			 term information includes information of relevance to the foreign
			 policy of the United States collected and conveyed through diplomatic reporting
			 and other reporting by personnel of the Government of the United States who are
			 not employed by an element of the intelligence community, including public and
			 open-source information.
			(7)Strategic Plan of the Department of
			 StateThe term
			 Strategic Plan of the Department of State means the Strategic
			 Plan for Fiscal Years 2007–2012 of the Department of State and the United
			 States Agency for International Development revised on May 2, 2007.
			3.FindingsCongress makes the following
			 findings:
			(1)Accurate, timely,
			 and comprehensive foreign intelligence and information are critical to the
			 national security of United States and the furtherance of the foreign policy
			 goals of the United States.
			(2)It is in the
			 national security and foreign policy interest of the United States to ensure
			 the global deployment of personnel of the Government of the United States who
			 are responsible for collecting, reporting, and analyzing foreign intelligence
			 and information, including specifically personnel from the intelligence
			 community and the Department of State, as well as other elements of the
			 Government of the United States, and that adequate resources are committed to
			 effect such collection, reporting, and analysis.
			(3)The National
			 Security Strategy of the United States of America issued on March 16, 2006
			 summarized the National Security Strategy of the United States of America
			 issued on September 17, 2002 and provided that defeating terrorism
			 requires a long-term strategy and a break with old patterns.
			(4)The National
			 Security Strategy of the United States of America issued on March 16, 2006
			 asserts that our diplomats must be able to step outside their
			 traditional role to become more involved with the challenges within other
			 societies, helping them directly, channeling assistance, and learning from
			 their experience.
			(5)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report of the United States
			 Intelligence Community identified 5 major missions of the intelligence
			 community to support the national security requirements of the United States,
			 the first 2 of which, defeating terrorism and preventing and countering the
			 spread of weapons of mass destruction, are global and transnational in
			 nature.
			(6)The third major
			 mission identified by the 2005 National Intelligence Strategy and the 2006
			 Annual Report, bolstering the growth of democracy and sustaining peaceful
			 democratic states, requires a global commitment of intelligence
			 resources.
			(7)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report identify as a major mission
			 the need to anticipate developments of strategic concern and identify
			 opportunities as well as vulnerabilities for decision makers.
			(8)The 2006 Annual
			 Report provides the following:
				(A)In a world
			 in which developments in distant reaches of the globe can quickly affect
			 American citizens and interests at home and abroad, the Intelligence Community
			 must alert policy makers to problems before they escalate and provide insights
			 into their causes and effects. Analysis must do more than just describe what is
			 happening and why; it must identify a range of opportunities for (and likely
			 consequences of) diplomatic, military, law enforcement, economic, financial, or
			 homeland security action. To support policymakers, the Intelligence Community
			 should develop, sustain, and maintain access to expertise on every region,
			 every transnational security issue, and every threat to the American
			 people..
				(B)[I]ntelligence
			 collectors and analysts provide a great deal of information to help
			 policymakers understand the spread of free institutions and the perils they
			 often face..
				(C)We still
			 need to re-balance, integrate, and optimize collection capabilities to meet
			 current and future customer and analytic priorities. Collection is . . . what
			 gives the [Intelligence Community] its competitive advantage in
			 protecting the United States and its interests..
				(D)One
			 challenge to improving the coverage of emerging and strategic issues across the
			 Intelligence Community has been the diversion of resources to current crisis
			 support . . ..
				(E)Collection
			 against terrorists in places like Iraq and Afghanistan took a substantial share
			 of the [Intelligence Community’s] resources and efforts in FY
			 2006..
				(F)With so
			 many [Intelligence Community] resources dedicated to the War on Terror and WMD
			 programs in closed regimes, the [Intelligence] Community’s collection efforts
			 still have to devote significant attention to potential or emerging threats of
			 strategic consequence..
				(9)On January 23,
			 2007, the Deputy Director of National Intelligence for Collection testified to
			 the Select Committee on Intelligence of the Senate that there is a need
			 to get the Intelligence Community back to what I grew up calling global
			 reach, stating that we don’t have that today. She
			 further testified that our challenge is . . . with [Congress’s] help [to
			 get back] to a place where we can do global reach, and pay attention to places
			 that we are not.
			(10)On February 14,
			 2008, the Director of National Intelligence testified to the Select Committee
			 on Intelligence of the Senate that certainly current crisis support
			 takes a disproportionate share of intelligence resources over emerging
			 and strategic issues.
			(11)The Strategic
			 Plan of the Department of State—
				(A)provides that
			 National security starts overseas, and our mission is to create
			 conditions abroad that serve and protect American citizens and
			 interests.;
				(B)provides as a
			 strategic goal that Our diplomatic and development activities will
			 reduce the threat or impact of violent conflict by developing early warning
			 . . . capability.; and
				(C)establishes that
			 the Department of State will emphasize regional solutions to regional
			 problems and sustainable, long-term strategies to address complex
			 challenges.
				4.Establishment
			 and functions of Commission
			(a)EstablishmentThere
			 is established in the legislative branch a Foreign Intelligence and Information
			 Commission.
			(b)FunctionsThe
			 Commission shall—
				(1)(A)evaluate all global
			 strategies of the Government of the United States to collect foreign
			 intelligence and information, including public and open source information,
			 based on current and projected national security and foreign policy priorities;
			 and
					(B)provide recommendations to improve the
			 process for formulating such collection strategies;
					(2)(A)evaluate the extent to
			 which the Government of the United States coordinates foreign intelligence and
			 information collection and analysis strategies across agencies and clandestine,
			 diplomatic, military, and open source channels; and
					(B)provide recommendations to improve
			 that coordination;
					(3)(A)evaluate the extent to
			 which the Government of the United States directs human and budgetary resources
			 toward foreign intelligence and information collection and analysis across all
			 agencies and through the interagency process based on collection and analysis
			 requirements; and
					(B)provide recommendations to ensure that
			 adequate resources are provided to meet such requirements;
					(4)(A)evaluate the extent to
			 which country missions participate in the interagency strategies and budget
			 allocations for foreign intelligence and information collection, analysis, and
			 reporting; and
					(B)provide recommendations for the
			 relevant role of country missions;
					(5)(A)evaluate the extent to
			 which major missions identified in the 2005 National Intelligence Strategy and
			 the 2006 Annual Report of the United States Intelligence Community,
			 specifically related to global and transnational issues, have been supported
			 with human and budgetary resources; and
					(B)provide recommendations for directing
			 resources to such missions;
					(6)(A)evaluate the extent to
			 which the requirement, stated in 2005 National Intelligence Strategy and the
			 2006 Annual Report, to provide policy makers with intelligence and information
			 to anticipate crises before they occur and respond accordingly has been
			 supported with sustained human and budgetary resources, particularly in
			 countries and regions traditionally underserved by the intelligence community;
			 and
					(B)provide recommendations for directing
			 resources to such requirement;
					(7)(A)evaluate the extent to
			 which requirements to collect foreign intelligence and information to
			 anticipate crises or emerging threats have been met through existing collection
			 and analytical capabilities; and
					(B)provide recommendations for improving
			 the prepositioning of foreign intelligence and information collection and
			 analytical capabilities to meet such requirements;
					(8)(A)evaluate—
						(i)the extent to which foreign
			 intelligence and information collection, including diplomatic reporting and
			 public and open source information and analytical resources, have been
			 disproportionately directed toward current crises, rather than toward
			 predictive analysis; and
						(ii)the impact of the allocation of
			 resources on finished intelligence production and diplomatic reporting;
			 and
						(B)provide recommendations for improving
			 collection, reporting, and analysis of intelligence and information in
			 accordance with the need for predictive analysis, finished intelligence
			 production, and diplomatic reporting on emerging and strategic issues and on
			 current crises;
					(9)(A)evaluate all existing
			 strategic plans for the collection, reporting, and analysis of information
			 obtained through diplomatic reporting by the Department of State and other
			 agencies and departments of the United States that are not elements of the
			 intelligence community and the extent to which human and budgetary resources
			 have supported such plans; and
					(B)provide recommendations to improve
			 processes for establishing such strategies;
					(10)(A)evaluate the extent to
			 which out-of-capital embassy posts of personnel of the Department of State and
			 other agencies and departments of the United States contribute to information
			 collection objectives; and
					(B)provide recommendations for improving
			 collection, analysis, and reporting capabilities of such posts or if such posts
			 do not exist, provide an assessment of whether there is a need for the creation
			 of such posts;
					(11)(A)evaluate the extent to
			 which the requirement, stated in the Strategic Plan of the Department of State,
			 to provide policy makers information to anticipate crises before they occur and
			 respond accordingly, has been supported with sustained human and budgetary
			 resources, particularly in countries and regions traditionally underserved by
			 the Department of State staff and posts; and
					(B)provide recommendations for directing
			 resources to such requirements;
					(12)(A)evaluate the extent to
			 which the elements of the intelligence community, the Department of State, and
			 other agencies and departments of the United States have promoted and developed
			 language, cultural training, and other qualifications for effective collection
			 of foreign intelligence and information in countries and regions to which the
			 resources of the intelligence community and the positioning of country mission
			 personnel have traditionally been limited; and
					(B)provide recommendations for improving
			 such language and other qualifications;
					(13)(A)evaluate the
			 capabilities of the Government of the United States to collect and report on
			 foreign intelligence and information, including public and open source
			 information, and conduct analysis with regard to ungoverned and undergoverned
			 countries and regions, terrorist safe havens, civil and regional conflicts,
			 arms trafficking, stability, corruption, radicalization and marginalization of
			 specific groups and human rights and governance concerns; and
					(B)provide recommendations to improve
			 collection, reporting, and analysis with regard to such countries and regions
			 and the issues described in subparagraph (A);
					(14)(A)identify any regional
			 and thematic gaps in foreign intelligence and information collection, analysis,
			 and reporting; and
					(B)provide recommendations to overcome
			 such gaps, including gaps related to the allocation of human and budgetary
			 resources and processes for collection, reporting, and analysis of such
			 intelligence and information;
					(15)(A)identify impediments to
			 directing human and budgetary resources toward collection, analysis, and
			 reporting gaps, including the reasons for, and consequences of, such
			 impediments; and
					(B)provide recommendations for overcoming
			 such impediments;
					(16)(A)evaluate policies of
			 the elements of the intelligence community, the Department of State and other
			 agencies and departments of the United States to ensure sustained deployment of
			 qualified personnel in remote or hardship areas of strategic significance;
			 and
					(B)provide recommendations for improving
			 such policies; and
					(17)(A)evaluate processes and
			 mechanisms for reporting of information from country missions to policy makers
			 and human and budgetary resources directed toward such reporting; and
					(B)provide recommendations to improve
			 such reporting.
					5.Members and
			 staff of the Commission
			(a)Members of the
			 Commission
				(1)AppointmentThe
			 Commission shall be composed of 14 members as follows:
					(A)Three members
			 appointed by the majority leader of the Senate.
					(B)Three members
			 appointed by the minority leader of the Senate.
					(C)Three members
			 appointed by the Speaker of the House of Representatives.
					(D)Three members
			 appointed by the minority leader of the House of Representatives.
					(E)One nonvoting
			 member appointed by the Director of National Intelligence.
					(F)One nonvoting
			 member appointed by the Secretary of State.
					(2)Selection
					(A)In
			 generalMembers of the Commission shall be individuals
			 who—
						(i)are
			 private citizens; and
						(ii)have—
							(I)knowledge and
			 experience in foreign information and intelligence collection, analysis, and
			 reporting, including clandestine collection and classified analysis, diplomatic
			 reporting and analysis, and collection of public and open source
			 information;
							(II)knowledge and
			 experience in issues related to the national security and foreign policy of the
			 United States gained by serving as a senior official of the Department of
			 State, a member of the Foreign Service, or an employee or officer of an
			 appropriate agency or department of the United States or an independent
			 organization with expertise in the field of international affairs; or
							(III)knowledge and
			 experience with foreign policy decision making.
							(B)Diversity of
			 experienceThe individuals appointed to the Commission should be
			 selected with a view to establishing diversity of experience with regard to
			 various geographic regions, functions, and issues.
					(3)Time of
			 appointmentThe appointments under subsection (a) shall be made
			 not later than 60 days after the date of the enactment of this Act.
				(4)Term of
			 appointmentMembers shall be appointed for the life of the
			 Commission.
				(5)VacanciesAny
			 vacancy of the Commission shall not affect the powers of the Commission and
			 shall be filled in the manner in which the original appointment was
			 made.
				(6)ChairThe members of the Commission shall
			 designate 1 of the voting members to serve as the chair of the
			 Commission.
				(7)QuorumEight
			 members of the Commission shall constitute a quorum for purposes of transacting
			 the business of the Commission.
				(8)MeetingsThe Commission shall meet at the call of
			 the chair and shall meet regularly, not less than once every 3 months, during
			 the life of the Commission.
				(b)Staff
				(1)In
			 generalThe chair of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and, in consultation with the executive director, appoint and terminate such
			 other additional personnel as may be necessary to enable the Commission to
			 perform its duties. In addition to the executive director and 1 full-time
			 support staff for the executive director, there shall be additional staff with
			 relevant intelligence and foreign policy experience to help support the
			 Commission’s work.
				(2)Selection of
			 the executive directorThe executive director shall be selected
			 with the approval of a majority of the members of the Commission.
				(3)Compensation
					(A)Executive
			 directorThe executive director shall be compensated at the rate
			 payable for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
					(B)StaffThe
			 chair of the Commission may fix the compensation of other staff of the
			 Commission without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for such
			 personnel may not exceed the rate payable for level IV of the Executive
			 Schedule under section 5315 of such title.
					(c)Experts and
			 consultantsThis Commission is authorized to procure temporary or
			 intermittent services of experts and consultants as necessary to the extent
			 authorized by section 3109 of title 5, United States Code, at rates not to
			 exceed the maximum annual rate of basic pay payable under section 5376 of such
			 title.
			(d)Staff and services of other agencies or
			 department of the United StatesUpon the request of the Commission, the
			 head of any agency or department of the United States may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of that department
			 or agency to the Commission to assist it in carrying out this Act. The detail
			 of any such personnel shall be without interruption or loss of civil service or
			 Foreign Service status or privilege.
			(e)Security
			 clearanceThe appropriate agencies or departments of the United
			 States shall cooperate with the Commission in expeditiously providing to the
			 members and staff of the Commission appropriate security clearances to the
			 extent possible pursuant to existing procedures and requirements.
			6.Powers and
			 duties of the Commission
			(a)In
			 general
				(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act—
					(A)hold hearings,
			 sit and act at times and places in the United States and in countries in which
			 the United States has a diplomatic presence, take testimony, and receive
			 evidence as the Commission considers advisable to carry out this Act;
			 and
					(B)subject to
			 subsection (b)(1), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission considers
			 necessary.
					(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be issued under this section only—
						(i)by the agreement
			 of the chair of the Commission; and
						(ii)by the
			 affirmative vote of 6 members of the Commission.
						(B)SignatureSubject
			 to subparagraph (A), subpoenas issued under this section may be issued under
			 the signature of the chair or any member designated by a majority of the
			 Commission and may be served by any person designated by the chair or by a
			 member designated by a majority of the Commission.
					(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under this section, the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
					(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received a certification
			 under sections 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
					(c)Information
			 from Federal agenciesThe Commission may secure directly from any
			 agency or department of the United States such information as the Commission
			 considers necessary to carry out this Act. Upon request of the chair of the
			 Commission, the head of such agency or department shall furnish such
			 information to the Commission, subject to applicable law.
			(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the United States.
			(e)Administrative supportThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis (or, in the discretion of the
			 Administrator, on a nonreimbursable basis) such administrative support services
			 as the Commission may request to carry out this Act.
			(f)Administrative
			 proceduresThe Commission may adopt such rules and regulations,
			 relating to administrative procedure, as may be reasonably necessary to enable
			 it to carry out this Act.
			(g)Travel
				(1)In
			 generalThe members and staff of the Commission may, with the
			 approval of the Commission, conduct such travel as is necessary to carry out
			 this Act.
				(2)ExpensesMembers
			 of the Commission shall serve without pay but shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code, while
			 away from their homes or regular places of business in the performance of
			 services for the Commission.
				(h)GiftsNo
			 member of the Commission may receive a gift or benefit by reason of such
			 member's service on the Commission.
			7.Report of the
			 Commission
			(a)In
			 general
				(1)Interim
			 reportNot later than 18 months after the members of the
			 Commission are appointed under section 5(a), the Commission shall submit an
			 interim report to the congressional intelligence committees setting forth the
			 preliminary findings and recommendations of the Commission described in section
			 4(b).
				(2)Final
			 reportNot later than 6 months after the submission of the report
			 required by paragraph (1), the Commission shall submit a final report setting
			 forth the final findings and recommendations of the Commission described in
			 section 4(b) to the following:
					(A)The
			 President.
					(B)The Director of
			 National Intelligence.
					(C)The Secretary of
			 State.
					(D)The congressional
			 intelligence committees.
					(b)Individual or
			 dissenting viewsEach member of the Commission may include that
			 member's dissenting views in a report required by paragraph (1) or (2) of
			 subsection (a).
			(c)Form of
			 reportThe reports required by paragraphs (1) and (2) of
			 subsection (a), including any finding or recommendation of such report, shall
			 be submitted in both an unclassified and a classified form.
			8.TerminationThe Commission shall terminate 60 days after
			 the submission of the report required by section 7(a)(2).
		9.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Commission.
		10.Funding
			(a)Transfer from
			 the National Intelligence ProgramOf the amounts available for
			 the National Intelligence Program for fiscal year 2008, $5,000,000 shall be
			 available for transfer to the Commission to carry out this Act.
			(b)AvailabilityThe
			 amounts made available to the Commission pursuant to subsection (a) shall
			 remain available until the termination of the Commission.
			
